Citation Nr: 0911744	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  08-02 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1971 to 
September 1975, and from June 1979 to June 1981.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from an August 2006 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Muskogee, Oklahoma, which denied the Veteran's 
claim for service connection for a lumbar spine condition.  

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the claims folder indicates a discrepancy regarding 
the Veteran's representation.  In November 2002, the veteran 
appointed the Texas Veterans Commission as his 
representative.  A subsequent VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative, 
dated in August 2005, reflects that the veteran appointed the 
"TVC/Fannin County Veterans Service" in Bonham, Texas as 
his representative; however, the letters "TVC" are crossed 
out, and there is an accompanying note also indicating that 
the Veteran was living in Oklahoma and was being represented 
by the Oklahoma Department of Veterans Affairs (ODVA).  
Letters from the RO dated as recently as January 2008 reflect 
that ODVA was being sent copies of correspondence to the 
Veteran.

However, in July 2008, the Veteran submitted another VA Form 
21-22 reappointing the Texas Veterans Commission as his 
representative.  (See VA Form 21-22, June 2008.)  From that 
point, correspondence sent to the veteran from the RO was 
also sent to the Texas Veterans Commission.  In December 
2008, when the Veteran's appeal was certified to the Board, 
the Texas Veterans Commission was still listed as 
representative.  

However, the only Statement of Accredited Representative in 
Appealed Case (VA Form 646) in the claims folder (dated May 
2008) is signed by a representative with the Oklahoma 
Department of Veterans Affairs; there is no statement in the 
claims folder from the Veteran's current representative, the 
Texas Veterans Commission.  

Throughout the pendency of this appeal, the Veteran has 
resided in Oklahoma.  However, this appointed representative 
is the Texas Veterans Commission, and this organization has 
been receiving correspondence in regard to the Veteran's 
appeal since July 2008.  

As such, the Veteran's representative has not had an 
opportunity to review the case or provide argument on his 
behalf.  See 38 C.F.R. § 20.600 (2008) (providing that a 
claimant must be accorded full right to representation in all 
stages of an appeal).
Therefore, the Board finds that a remand is necessary to 
insure that the Veteran receives the benefit of proper 
representation, and that his current representative is 
afforded the opportunity to submit a VA Form 646 or other 
argument in support of his appeal.

Accordingly, the case is REMANDED for the following action:

The Veteran's current representative 
should be provided an opportunity to 
submit a VA Form 646, Statement of 
Accredited Representative in Appealed 
Case, or its equivalent, and such document 
should be associated with the claims 
folder.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




